Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The applicant has amended the independent claim to read as “A method comprising: applying default zone parameters to define detection zones at one or more sensors installed at an intersection, the detection zones being used by the one or more sensors for monitoring and detecting traffic conditions at the intersection; determining a current pedestrian traffic flow rate at the intersection; determining if a triggering condition for adjusting one or more of the default zone parameters, wherein the triggering condition is affected by the current pedestrian traffic flow rate; and adjusting the one or more of the default zone parameters if the triggering condition is met to dynamically change size or shape of the detection zones, wherein the adjustment of the one or more of the default zone parameters include: querying a third party database for a plurality of factors to determine a rule using a machine learning algorithm, wherein: the plurality of factors include pedestrian information, device information associated with the pedestrian information, and event information within a certain distance from the intersection, and the rule is determined based on correlations between the current pedestrian traffic flow rate and a current vehicular traffic flow rate at the intersection; and enlarging or reducing the one or more of the default zone parameters based on the rule determined using the plurality of factors from the third party database.”
During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.  As a result, the examiner acknowledges the applicant’s invention as novel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685